Citation Nr: 0804509	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  04-37 994A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury, claimed as headaches.   
 
2.  Entitlement to service connection for a right eye 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from February 1971 to April 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 RO rating decision that 
denied service connection for residuals of a head injury or 
headaches, a right eye disorder, and for post-traumatic 
stress disorder (PTSD).  The veteran provided testimony at a 
personal hearing at the RO in February 2005.  

At the February 2005 RO hearing, the veteran changed his 
claim involving PTSD to a claim for service connection for an 
anxiety disorder.  A November 2005 RO decision granted 
service connection and a 30 percent rating for a panic 
disorder with an anxiety disorder (previously denied as 
PTSD), effective May 9, 2002.  The matter is no longer on 
appeal.  

The Board notes that in May 2007 statements, the veteran 
contends that he should be receiving a separate rating for 
PTSD.  In an August 2007 statement, the veteran stated that 
his headaches were due to his panic disorder.  It is unclear 
as to whether the veteran wishes to raise additional claims.  
The RO should contact the veteran to determine whether he 
wishes to do so.  


FINDINGS OF FACT

1.  Headaches treated during service were related to 
bronchitis and sinus problems and were not chronic.

2.  Residuals of a head injury, including headaches, were not 
shown during service, at separation, or until years after 
service; the competent medical evidence of record does not 
indicate that any current head injury residuals, including 
headaches, are related to service.

3.  Right eye problems during service were acute and 
transitory and resolved without residual disability; any 
current right eye disorder began many years after service and 
was not shown by competent medical evidence to have been 
related to any aspect of the veteran's period of service.    


CONCLUSIONS OF LAW

1.  Residuals of a head injury or headaches were not incurred 
in or aggravated by service.  38 U.S.C.A §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).  

2.  A right eye disorder was not incurred in or aggravated by 
service.  38 U.S.C.A §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in August 2002, a rating 
decision in January 2003, a statement of the case in August 
2004, a supplemental statement of the case in November 2005, 
correspondence in March 2006, correspondence in April 2006, 
and a supplemental statement of the case in January 2007.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decision.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty to notify prior to the 
adjudication in the August 2007 supplemental statement of the 
case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained a medical examination in relation to 
these claims.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.  


Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," such as arthritis, may 
be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



I.  Residuals of a Head Injury, including Headaches

The veteran contends that he currently suffers from residuals 
of an inservice injury to the head, including headaches, that 
were caused when he was assaulted during service.  

The veteran's service medical records indicate that he was 
treated for a head injury during service.  While findings on 
the report of a September 1971 skull and facial X-ray 
indicated that the veteran had been assaulted, the impression 
was that the X-ray was negative.  The veteran was not treated 
for headaches associated with the inservice injury.  

Service medical records from almost two years later do show 
that he veteran was treated for complaints including 
headaches.  These headaches, however, were related to acute 
and transitory illnesses and not to any injury.  An October 
1973 treatment entry noted that the veteran was seen with a 
chief complaint of a chest cold.  He stated that he had 
trouble sleeping, diarrhea, vomiting, and headaches.  The 
impression was infectious bronchitis.  A January 1974 
treatment entry noted that the veteran was seen for a sinus 
headache and sinus drainage.  The impression was possible 
chronic sinus.  The remaining service medical records were 
silent for any residuals of a head injury or headaches.  The 
January 1974 separation examination report included a 
notation that the veteran's neurological evaluation was 
normal.  In short, residuals of a head injury, including 
headaches, were not diagnosed during service, at separation, 
or for years thereafter.  Headaches noted during service 
appear to have been related to chest colds and sinus 
problems, and were not shown to present any chronic problems 
at separation.

The first post-service evidence of any possible residuals of 
a head injury, including headaches, is in February 1978, more 
than three years after the veteran's separation from service.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment of the claimed condition for 
many years after service).  

A February 1978 private treatment report, apparently from Dr. 
Gray or Dr. D. C. Kiczales, noted that the veteran complained 
of tension headaches.  A December 1978 entry indicated that 
the veteran did not know why he was nervous and had tension 
headaches.  A February 1979 entry also noted that the veteran 
reported that he was having tension headaches.  

Subsequent private and VA treatment records show treatment 
for headaches on multiple occasions.  

A January 2004 lay statement from a fellow soldier reported 
that he and the veteran were in an altercation with civilians 
when they were stationed together at Fort Hood, Texas.  It 
was noted that the veteran was struck in the head at least 
twice with a large steel pipe.  

On the report of a December 2004 VA psychiatric examination 
it was noted that the veteran reported that he suffered a 
very serious assault during service in 1971 when he was hit 
with a steel pipe.  The diagnoses were marijuana dependence; 
panic disorder in partial remission; depressive disorder, not 
otherwise specified; and a personality disorder, not 
otherwise specified.  Residuals of a head injury or headaches 
were not diagnosed.  

A December 2004 VA treatment entry noted that the veteran 
complained of headaches in the left parietetal/vertex area 
that seemed linked at times to his left neck.  The assessment 
included headaches, undifferentiated at that point.  

A February 2005 VA treatment entry noted that the veteran 
reported that a door closed and hit him on the head when he 
was walking through an entrance to the building and that he 
had blurred vision on the right side and a slight headache.  
The assessment included headaches, undifferentiated.  A head 
injury on entering the building that day with no loss of 
consciousness or fall was also diagnosed.  The examiner 
indicated that there was no evidence of trauma on examination 
and that the veteran complained of blurred vision.  

A May 2005 opinion from a VA psychologist did not refer to 
residuals of a head injury or to headaches.  

A September 2005 VA treatment entry noted that the veteran 
reported that he took his wife's Oxycontin when he had a bad 
headache.  An October 2005 entry noted that the veteran 
reported that he continued to have headaches and neck pain 
since a door injury.  It was reported that he complained of 
left radicular pain with headaches, but no weakness or 
numbness.  The assessment included headaches, possibly 
associated with the trauma.  

A September 2006 report from E. S. Young, D.O., apparently 
for Social Security Administration (SSA) purposes, indicated 
that a review of the medical records supported the veteran's 
claim that he had headaches, chronic in nature.  The 
assessment included chronic headache, most likely secondary 
to PTSD.  

A statement from a VA nurse practitioner received in January 
2007 noted the veteran had psychiatric examinations in 2004 
and 2005 and that no diagnosis of headaches was indicated, 
although an assault was noted.  The nurse practitioner stated 
that the veteran's 1971 X-rays were negative.  It was noted 
that he had current complaints of and treatment for headaches 
and that the veteran reported that his headaches did not 
completely go away with hypertension medication.  The nurse 
practitioner indicated that it was less likely than not that 
the veteran's current headaches were related to his being hit 
on the head in 1971.  She commented that if such was due to a 
head injury, the headaches would have shown chronic treatment 
since 1971.  

On review of this matter, it is clear that the evidence as a 
whole shows no continuity of symptomatology of possible 
residuals of a head injury or headaches since the head injury 
during service.  38 C.F.R. § 3.303(b); Mense v. Derwinski, 1 
Vet. App. 354 (1991).  Likewise, no such disability is 
otherwise adequately medically linked to an incident of 
service.  There is no indication from a medical source that 
the head injury and headaches during the veteran's period of 
service may be reasonably associated with any current 
residuals of a head injury or headaches many years later.  
The medical evidence does not suggest that the veteran's 
current residuals of a head injury (if any) or headaches are 
related to his period of service.  In fact, the probative 
medical evidence includes a negative opinion specifically 
against this finding, indicating that the veteran's present 
residuals of a head injury or headaches began years after his 
period of service, without relationship to service.  In fact, 
it is pertinent that the evidence refers to an intercurrent 
head injury with headaches in February 2005.  

The veteran has alleged in statements and testimony that any 
current residuals of a head injury or headaches had their 
onset during service.  As a layman, however, the veteran is 
not competent to give a medical opinion on the diagnosis or 
etiology of a condition.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

The weight of the competent medical evidence does not show 
that the veteran incurred any residuals of the inservice head 
injury, including headaches.  Further, any headaches shown 
during service were related by doctors during service to 
temporary problems such as a cold or sinus problem and not to 
his inservice head injury.  A head injury residual, including 
a headache disability, was not shown on examination prior to 
separation or for years thereafter.  Any current claimed 
residuals of a head injury or headaches began many years 
after the veteran's period of service and were not caused by 
any incident of service.  With no showing of residuals of a 
head injury (including headaches) during service or at 
separation, and no such problems until years after service, 
and no medical evidence linking currently shown complaints to 
service, the Board can only conclude that residuals of a head 
injury, including headaches, were not incurred in or 
aggravated by service.  

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  


II.  Right Eye Disorder

The veteran contends that he has right eye problems, 
including double vision, related to service.

Review of the service medical records reveals that on a 
medical history form at the time of the February 1971 
enlistment examination, the veteran checked a box noting that 
he had eye trouble.  The reviewing examiner indicated that 
any eye problem the veteran was having was not considered 
disabling.  The February 1971 objective enlistment 
examination report noted that the veteran had 20/20 vision in 
both eyes.  There was also a notation that the veteran's eyes 
were normal.

A July 1971 treatment entry noted that the veteran had a 
corneal abrasion.  It was not reported whether the abrasion 
involved the veteran's right or left eye.  Another July 1971 
entry indicated that an examination showed one cell and a 
grade one injection of the right eye.  The examiner stated 
that the veteran had 20/20 vision in both eyes.  A subsequent 
July 1971 entry noted that the veteran had 20/20 vision in 
both eyes.  The examiner reported that the veteran had 
conjunctivitis.  The remaining service medical records were 
silent as to any right eye problems.  The January 1974 
objective separation examination report noted that the 
veteran had 20/20 vision in both eyes.  There was also a 
notation that the veteran's eyes were normal.  An actual 
chronic right eye disorder was not diagnosed during service.  

The first post-service evidence of any possible right eye 
disorder is in February 2001, more than 20 years after the 
veteran's separation from service.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment of the claimed condition for many years 
after service).  

A February 2001 VA treatment entry noted that the veteran 
reported that he wore reading glasses and that he denied any 
vision changes.  The assessment did not refer to a right eye 
disorder.  

In a February 2005 VA treatment entry, it was noted that a 
door closed and hit the veteran's head when he was walking 
through the entrance to the building.  He reported that he 
had blurred vision on the right side and a slight headache.  
The examiner stated that the veteran complained of double 
vision that was not consistent on examination and that such 
was more in the right visual field and described as a 
"trailing finger".  It was noted that the veteran did wear 
reading glasses, but that he did not bring them with him.  
The diagnosis included head injury on entering the building 
that day (in February 2005) with no loss of consciousness or 
fall, and no evidence of trauma on examination.  It was noted 
that the veteran did complain of blurred vision.  There is no 
medical evidence of record linking any current eye problems 
to service.  

Initially, the Board notes that the evidence as a whole 
provides no continuity of symptomatology of a possible right 
eye disorder since service.  38 C.F.R. § 3.303(b); Mense v. 
Derwinski, 1 Vet. App. 354 (1991).  No eye disability has 
otherwise adequately been medically linked to an incident of 
service.  There is no indication from a medical source that 
any right eye problems during the veteran's period of service 
may be reasonably associated with any current right eye 
disorder many years later.  The medical evidence does not 
suggest that any current right eye disorder is related to his 
period of service.  In fact, the probative medical evidence 
provides negative evidence against this finding, indicating 
that any present right eye disorder began years after his 
period of service, without relationship to service.  There is 
also evidence of a possible intercurrent eye injury with 
blurred vision in February 2005.  

The veteran has alleged in statements and testimony that he 
has a current right eye disorder that had its onset during 
service.  As a layperson, however, the veteran is not 
competent to give a medical opinion on the diagnosis or 
etiology of a condition.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

The weight of the competent medical evidence demonstrates 
that any right eye problems during service were not evidence 
of a chronic disability.  Additionally, no chronic eye 
problem was shown until many years after separation from 
service.  The current claimed right eye disorder, if extant, 
began many years after the veteran's period of service and 
was not caused by any incident of service.  The Board 
concludes that a right eye disorder was not incurred in or 
aggravated by service.  

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  


ORDER

Service connection for residuals of a head injury, including 
headaches, is denied.  

Service connection for a right eye disorder is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


